DETAILED ACTION

1.	This communication is being filed in response to the submission having a mailing date of (08/18/2022) in which a (3) month Shortened Statutory Period for Response has been set. 

  Notice of Pre-AIA  or AIA  Status

2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                               Information Disclosure Statement

3.	The submitted IDS dated on (08/18/2022 and 05/25/2022) is/are in compliance with the provisions of 37 CFR 1.97, have been reviewed and considered by the Examiner. 

                 Acknowledgements

4.       Upon entry, claims (1 -8 and 10 -20) appears pending for examination, of which (1, 17, 19 and 20) remain the four (4) parallel running independent claims on record, being amended. Claim 9 was cancelled.

4.1.	The undersigned thanks applicant representative (Atty. V. Sathe; Reg. No. 55,595) for the cooperation expediting the case, a new list of amendments provided, and clear stated remarks and observations.

4.2.	The previously presented rejection under the 35 USC 103 is withdrawn in view of substantially amendment provided, overcoming the latest rejection on record.

              Notice of Allowance

5.       In view of the new amendments provided and persuasive arguments presented, the examiner undersigned considers that the application has been placed in conditions for allowance, and therefore a Notice of Allowance (NOA) appears as following:

6.	To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

  Reasons for Allowance

7.       The following is the Examiners statement of reasons for allowance:

7.1.    The four (4) parallel running Independent claims on record (1, 17, 19, 20), are drawn to
a video codec implementation, for a conversion of the CTU node and a bitstream of the video using a first splitting and a second splitting schemes for CHROMA/LUMA; 
wherein in the second scheme, for a coding tree node with a slice type being I slice, with a 4:2:0 color format and with a luma parent block having a predetermined size MxN, 
the luma parent block is allowed to be split to two or more luma blocks with a horizontal BT (binary tree) partition or a vertical BT partition, 
and the chroma parent block of the coding tree node is not allowed to be split with the horizontal BT partition or the vertical BT partition, 
wherein the mode type of the two or more luma blocks are set to MODE_ TYPE_ INTRA or MODE_ TYPE_ INTER, and wherein M and N are positive integers; [Claims]. 

7.2.    The below group of Prior art (PA) presented on record (Section 8), fails to fairly disclose and/or suggest the newly amended features of the splitting and prediction modes (see 7.1), that combined with the rest of the steps involved in the process, having no analogous in the Art at the time the invention was made/filed. 

7.3.       For at least above arguments, Examiner is believed that present claims to limitations, in combination with the rest of the associated features as prev. disclosed, has/have been constructed in such manner, placing the case in condition for allowance.

7.4.	The listed associated dependent claims further limit the corresponded independent claims on record, and are also allowed.

     					    Prior Art Citations

8.	The following List of prior art, made of record and not relied upon, is/are considered pertinent to applicant's disclosure:

8.1. Patent documentation:

US 10,382,795 B2		Huang; et al.		H04N19/96; H04N19/105; H04N19/176;
US 11,330,298 B2		Ray; et al.		H04N19/1887; H04N19/174; H04N19/186; 
US 20210044828 A1	Luong; et al.		H04N19/96; H04N19/179; H04N19/119; 
US 20220167011 A1	XU; et al. 		H04N19/186; H04N19/503; H04N19/96; 
US 20220210437 A1	XU; et al. 		H04N19/46; H04N9/64; H04N19/186; 

8.2. Non-Patent documentation:

_ JVET - Versatile Video Coding; Draft 4; Jan-2019; (Applicant’s acknowledged PA).
_ JVET - Versatile Video Coding; Draft 6; July-2019; (Applicant’s acknowledged PA).

                                                              CONCLUSIONS

9.	Any inquiry concerning this communication or earlier communications from Examiner should be directed to LUIS PEREZ-FUENTES (luis.perez-fuentes@uspto.gov) whose phone number is (571) 270 -1168. The examiner can normally be reached on Monday-Friday 8am-5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, WILLIAM VAUGHN can be reached on (571) 272-3922. The fax phone number for the organization where this application or proceeding is assigned is (571) 272 -1168. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, please call (800)786-9199 (USA/CANADA) or (571)272 -1000.

/LUIS PEREZ-FUENTES/
Primary Examiner, Art Unit 2481.